DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 4 is improper for including underlined reference number(s) (24).  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lip” of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shape" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend “the shape” to --a shape--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 20170216505 A1).
Regarding claim 1, Kim discloses a milk extraction and collection device ("adsorption unit coming into contact with the mother's breast and the storage vessel storing the breast milk discharged through the adsorption unit therein"; [0014]; FIG. 11) comprising:
a housing unit (comprising at least "a front cover 21 and a rear cover 22"; [0066]; FIG. 9), the housing unit including a retention device ("insertion slot 22a"; [0069]; FIG. 9); and 
an extraction and collection container (comprising at least "front cover 21," "adsorption unit 11," and "storage vessel 14"; [0066]; FIG. 11) including
an extraction portion ("adsorption unit 11"; [0066]; FIG. 11), 
a collection portion ("storage vessel 14"; [0066]; FIG. 11), and 
a neck portion interposed between the extraction portion and the collection portion (see Annotated FIG. 11), wherein 
the retention device is adapted to engage at least the neck portion of the extraction and collection container (see Annotated FIG. 11).

Annotated FIG. 11

    PNG
    media_image1.png
    492
    412
    media_image1.png
    Greyscale


Regarding claim 2, Kim discloses the extraction portion comprises a shape adapted to closely engage with a nipple region of a human breast (see FIG. 11).
Regarding claim 3, Kim discloses extraction and collection container comprises silicone ("soft silicone rubber laid on the front surface"; [0068]).
Regarding claim 4, Kim discloses the retention device comprises a clip portion ("front cover 21" and "rear cover 22" assembles together to form a clip portion (see Annotated FIG. 11).
Regarding claim 5, Kim discloses the housing unit has the shape of a plastic shell ("rear cover 22 is made of a synthetic resin (plastic) having relatively high stiffness"; [0069]; FIG. 11) including a lip (see Annotated FIG. 11), and wherein the retention device further comprises a ridge portion on the lip (see Annotated FIG. 11).
Regarding claim 6, Kim discloses the housing comprises plastic ("rear cover 22 is made of a synthetic resin (plastic) having relatively high stiffness"; [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO-892 form are considered relevant to applicant’s disclosure and are cited to further show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781